Exhibit 10(xi)(b)
Restricted Share Agreement
          This Restricted Share Agreement is made effective as of ___,
___between The Black & Decker Corporation (the Corporation) and the undersigned
participant (the Participant) in The Black & Decker Corporation 2004 Restricted
Stock Plan (the Plan). Terms used in this Agreement that are defined in the Plan
have the meanings assigned to them in the Plan.
     1. The Participant has been granted an Award of ______Restricted Shares by
the Committee.
     2. The Restricted Shares are not transferable by the Participant.
     3. The Restricted Shares will be forfeited (a) if the Committee determines
that the Participant has engaged in any conduct or act injurious, detrimental,
or prejudicial to any interest of the Corporation, (b) if the Participant files
an election under Section 83(b) of the Internal Revenue Code without the prior
approval of the Committee, or (c) except as set forth in paragraph 4 of this
Agreement, automatically on the date the Participant ceases to be a full-time or
part-time employee of the Corporation or any of its Subsidiaries.
     4. Unless previously forfeited under paragraph 3 of this Agreement, the
Restricted Shares shall become fully vested and no longer subject to forfeiture
upon (a) a Change in Control of the Corporation, (b) the death of the
Participant while a full-time or part-time employee of the Corporation,
(c) termination of the Participant’s employment by the Corporation or its
Subsidiaries due to permanent physical or mental disability of the Participant,
or (d) the completion, after the date of this Agreement, of ___ years of
full-time or part-time employment by the Corporation or its Subsidiaries. For
purposes of this Agreement, part-time employment shall mean regularly working 20
hours or more per week. Upon retirement prior to ___ years of full-time or
part-time employment, the Restricted Shares will become vested in an amount
determined by multiplying the number of shares in the Award by a fraction the
numerator of which is the number of days of full-time or part-time employment
completed after the date of this Agreement and the denominator of which is ___.
     5. The Participant acknowledges receiving a copy of the Plan, the terms of
which are incorporated into this Agreement.

            The Black & Decker Corporation
      By:           Title:                (Participant’s signature)

Participant:
         

 